FOR PUBLICATION



ATTORNEYS FOR APPELLANT:
                                                    Jun 11 2014, 6:18 am
SUZY ST. JOHN
Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE PETITION FOR            )
TEMPORARY PROTECTIVE ORDER:                  )
                                             )
A.N.,                                        )
                                             )
        Appellant-Respondent,                )
                                             )
               vs.                           )      No. 49A04-1212-PO-649
                                             )
K.G.,                                        )
                                             )
        Appellee-Petitioner.                 )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Barbara Crawford, Judge
                            Cause No. 49G21-1005-PO-22136


                                    June 11, 2014

                     OPINION ON REHEARING - FOR PUBLICATION

RILEY, Judge
       In the instant case, appellant-respondent, A.N. appealed the trial court’s order of

contempt, asserting that the trial court improperly acted as advocate for the appellee-

petitioner, K.G., thereby violating her due process right to a fair trial before an impartial

tribunal. Affirming the trial court, we concluded that A.N.’s due process rights had not

been violated. Additionally, in a footnote, we noted that A.N. had waived her challenge

to the twenty-eight year extension of K.G.’s protective order because the record indicated

that she had expressly agreed to “an extension of the protective order.” A.N. v. K.G., 3
N.E.3d 989 (Ind. Ct. App. 2014).

       Now, A.N. petitions for rehearing, arguing that, while she had “no objection to the

extension” of the protective order because of a new sentence she had incurred, she did not

agree to the specific term imposed by the trial court. (Transcript p. 80). We grant A.N.’s

petition for rehearing for the limited purpose to review the trial court’s decision to extend

the protective order for twenty-eight years.

       Our Legislature has dictated that the Civil Protection Order Act (CPOA) shall be

construed to promote the: (1) protection and safety of all victims of domestic or family

violence in a fair, prompt and effective manner; and (2) prevention of future domestic

and family violence. Parkhurst v. Van Winkle, 786 N.E.2d 1159, 1160 (Ind. Ct. App.

2003) (citing Ind. Code § 34-26-5-1). Generally, a trial court has discretion to grant

protective relief according to the terms of the CPOA. See I.C. § 34-26-5-9. Thus, a

finding by the trial court that domestic or family violence has occurred sufficient to

justify the issuance of an order for protection means that the respondent represents a

credible threat to the safety of the petitioner. See I.C. § 34-26-5-9(f). Therefore, upon a


                                               2
showing of domestic or family violence by a preponderance of the evidence, the trial

court “shall grant relief necessary to bring about a cessation of the violence or the threat

of violence.” I.C § 34-26-5-9(f). Although the CPOA provides that the modification of

an order for protection is “effective for two (2) years after the date of issuance unless

another date is ordered by the court,” the Act does not provide us with any guidelines for

reviewing a trial court’s discretionary relief which extends beyond the statutory two-year

term nor have we had an occasion to formulate appropriate standards.

         The trial court, foregoing the Legislature’s suggested two-year term, imposed a

twenty-eight year extension on the protective order, set to expire November 29, 2040. In

Barger v, Barger, 887 N.E.2d 990, 993-94 (Ind. Ct. App. 2008) (internal citations

omitted), we addressed the significant ramifications of an improperly granted protective

order:

         For example, at the state level, violation of the trial court’s protective order
         is punishable by confinement in jail, prison, and/or a fine. Furthermore,
         after the trial court has issued a protective order, it is a federal offense for a
         respondent to purchase, receive, or possess a firearm if the protected person
         is his current or former spouse, a current or former significant other, or a
         person with whom the respondent has a child. Thus, an improperly granted
         protective order may pose a considerable threat to the respondent’s liberty.

The same concerns pertain to an improperly granted extension of an existing protective

order.

         Mindful of the purpose of the statute, we find that granting an extension in which

there is no finding of domestic violence is at odds with the concerns underlying the

statute, namely “the prevention of future domestic and family violence.” See I.C. § 34-

26-5-1.     Moreover, because an extension is necessarily derived from the original


                                                 3
protective order, the trial court’s determination must be viewed in light of the continuing

harm or the threat of continuing harm that necessitated the issuance of the protective

order in the first instance. As an order for protection can impose significant restrictions

on a respondent’s freedom of movement and other rights, the extension must be equally

supported by a court’s conclusion that such additional time, in excess of the statutorily

two-year approved extension, is necessary to protect the petitioner and to bring about a

cessation of the violence or the threat of violence. Absent findings in the present case,

we find that the twenty-eight year extension of the protective order is unreasonable.

However, because A.N. agreed to an extension, we remand to the trial court to determine

a reasonable extension of K.G.’s protective order in accordance with the instructions in

this opinion.

       The petition for rehearing is granted for the purpose of reviewing the extension to

a protective order. Otherwise, we stand by our previous opinion.

KIRSCH, J. and ROBB, J. concur




                                            4